DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Preliminary Amendment
Applicant’s preliminary amendment filed 6/10/2021 has been entered. The claims 3, 4, 8 and 9 have been amended. The claims 1-9 are pending in the current application.  

Specification
The title of the invention, “information processing device and image generating method”, is not descriptive. For example, any general PC equipped with the adobe photoshop application is capable of generating an image. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.   
Claim 9: 
Claim 9 recites “[a] program for a computer." 
The claim 9 recites a program. However, software program or program instructions or code instructions is non-statutory. See Diehr, 450 U.S. at 185-86, 209 USPQ at 8. In re Sarkar, 588 F.2d 1330, 1333, 200 USPQ 132, 137 (CCPA 1978). Abele, 684 F.2d at 907, 214 USPQ at 687. See also In re Johnson, 589 F.2d 1070, 1077, 200 USPQ 199, 206 (CCPA 1978).The claim 9 is thus non-statutory. 
As Ex Pare Rosario Uceda-Sosa Appeal No. 2008-001632 recognizes, “we note that all the dictionary definitions…confirm that a middleware module is well-known in the art as a computer software or computer program. While the claimed software program can be carried out by a computer, the instructions in such a program are not carried out by said computer until they are actually run on said computer”. Computer program per se is non-statutory. See Diehr, 450 U.S. at 185-86, 209 USPQ at 8. In re Sarkar, 588 F.2d 1330, 1333, 200 USPQ 132, 137 (CCPA 1978). Abele, 684 F.2d at 907, 214 USPQ at 687. See also In re Johnson, 589 F.2d 1070, 1077, 200 USPQ 199, 206 (CCPA 1978).
In conclusion, the claim 9 fails to go beyond a recitation of the manipulation of abstract ideas. In re Bilski, 88 USPQ2d 1385 (Fed. Cir. 2008). In re Abele and Marshall, 214 USPQ 682 (C.C.P.A. 1982). Ex parte Halligan, 89 USPQ2d 1355, U.S. Patent and Trademark Office Appeal No. 2008-1588. Ex parte Jakobsson, 84 USPQ2d 1511, U.S. Patent and Trademark Office Appeal No. 2006-2107, Decided April 16, 2007. Ex parte Cornea-Hasegan, 89 USPQ2d 1557 (Bd. Pat. App. & Int. 2009). Ex parte Langemyr, 89 USPQ2d 1988, U.S. Patent and Trademark Office Appeal No. 2008-1495. Ex Parte David Myr, Appeal No. 2009-005949, Decided Sept. 18, 2009. Ex Parte George Henry Forman, Appeal No. 2008-005348, Decided August 17, 2009. Ex parte Srinivas Gutta and Kaushal Kurapati, Appeal No. 2008-004366, Decided August 10, 2009. Ex Parte Rodney Daughtrey, Appeal No. 2008-000202, Decided April 8, 2009.  

Claim Interpretations
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquisition unit configured to acquire….an image generating unit configured to generate…” of claim 1 and “an acquisition unit acquiring….an image generating unit generating….” Of claim 9. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

For example, with respect to the claimed “acquisition unit” in claim 1 or claim 9, applicant’s specification discloses at FIG. 3 “Acquisition unit 104” within the processing unit 100 or “acquisition unit 304” within the processing unit 300 of FIG. 9 and at Paragraph 0030 “functional blocks for performing various processing operations in FIG. 3 can be configured by hardware such as a circuit block”. With respect to the claimed “image generation unit”, applicant’s specification discloses at FIG. 3 “menu image generation unit 110” within the processing unit 100 or “content purchase image generation unit 310” within the processing unit 300 at Paragraph 0030 “functional blocks for performing various processing operations in FIG. 3 can be configured by hardware such as a circuit block”. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al. US-PGPUB No. 2017/0187987 (hereinafter Mukai) in view of Hirasawa et al. US-PGPUB No. 2021/0097488 (hereinafter Hirasawa). 
Re Claim 1: 
Mukai implicitly teaches an information processing device that connects to a server that manages statuses of a plurality of users, the information processing device comprising: 
an acquisition unit configured to acquire a status of each user from the server (Mukai teaches at Paragraph 0046 that the camera 12 is an image capturing device for capturing an image of a participant of a conference who is around the transmission terminal 100); and
an image generation unit configured to generate an image including an icon (Mukai teaches at FIG. 9 the material image 101c. Mukai teaches at FIG. 12 and Paragraph 0086-0087 that the face images 40-42 are arranged around the material image 101d. Mukai teaches at FIG. 28 and Paragraph 0174-0179 displaying the screen of the display A63 within the camera image 301b),

wherein the image generation unit includes a user image placement unit that places, on a periphery of the icon, an image of the user the acquired status of which is related to the icon (Mukai teaches at FIG. 9 the material image 101c. Mukai teaches at FIG. 12 and Paragraph 0086-0087 that the face images 40-42 are arranged around the material image 101d. Mukai teaches at FIG. 28, Paragraph 0076 that the face images are arranged around an image region of the material image and at Paragraph 0174-0179 displaying the user face images 702-704 of the participants E80, F81 and G82 on the periphery of the material region the camera image 301b).
Hirasawa explicitly teaches an information processing device that connects to a server that manages statuses of a plurality of users, the information processing device comprising (Hirasawa teaches at FIG. 1 and Paragraph 0039 that the facility management device 2 is configured to receive images transmitted from the cameras 1….thereby generating display information regarding the person staying status in each room in the facility): 
an acquisition unit configured to acquire a status of each user from the server (Hirasawa teaches at Paragraph 0019 the processor is configured to detect whether there is any person staying in the target area based on the images from the camera. Hirasawa teaches at FIG. 1 and Paragraph 0039 that the facility management device 2 is configured to receive images transmitted from the cameras 1….thereby generating display information regarding the person staying status in each room in the facility and at Paragraph 0043 that the cameras 1 are installed on the ceiling of the room to capture images of persons staying in the room); and
an image generation unit configured to generate an image including an icon (Hirasawa teaches at FIG. 5 and Paragraph 0080-0085 that the face images 45 are displayed around the desk images 64. Hirasawa teaches that the display model of each seat icon 62 changes on the presence status…the color changes depending on the presence status….when a person is in conversation, the “in-conversation” icon 51 is displayed near the seat icon 62 of the person and when a person is talking on the phone, the “on-phone” icon 52 is displayed near the seat icon 62 of the person), 
wherein the image generation unit includes a user image placement unit that places, on a periphery of the icon, an image of the user the acquired status of which is related to the icon (Hirasawa teaches at FIG. 5 and Paragraph 0080-0085 that the face images 45 are displayed around the desk images 64. Hirasawa teaches that the display model of each seat icon 62 changes on the presence status…the color changes depending on the presence status….when a person is in conversation, the “in-conversation” icon 51 is displayed near the seat icon 62 of the person and when a person is talking on the phone, the “on-phone” icon 52 is displayed near the seat icon 62 of the person). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have combined the teaching of Hirasawa of incorporating the acquired statuses of the users with the teaching of Mukia of displaying the images of the user on the periphery of an icon. One of the ordinary skill in the art would have been motivated to have displayed the user statuses in addition to the user images around the icon. 
Re Claim 8: 
Mukai implicitly teaches an image generating method comprising: 
acquiring a status of a user from a server (Mukai teaches at Paragraph 0046 that the camera 12 is an image capturing device for capturing an image of a participant of a conference who is around the transmission terminal 100); and
generating an image including an icon, the image having an image of the user the acquired status of which is related to the icon placed on a periphery of the icon (Mukai teaches at FIG. 9 the material image 101c. Mukai teaches at FIG. 12 and Paragraph 0086-0087 that the face images 40-42 are arranged around the material image 101d. Mukai teaches at FIG. 28, Paragraph 0076 that the face images are arranged around an image region of the material image and at Paragraph 0174-0179 displaying the user face images 702-704 of the participants E80, F81 and G82 on the periphery of the material region the camera image 301b).
Hirasawa explicitly teaches an image generating method comprising: 
acquiring a status of a user from a server (Hirasawa teaches at Paragraph 0019 the processor is configured to detect whether there is any person staying in the target area based on the images from the camera. Hirasawa teaches at FIG. 1 and Paragraph 0039 that the facility management device 2 is configured to receive images transmitted from the cameras 1….thereby generating display information regarding the person staying status in each room in the facility and at Paragraph 0043 that the cameras 1 are installed on the ceiling of the room to capture images of persons staying in the room); and
generating an image including an icon, the image having an image of the user the acquired status of which is related to the icon placed on a periphery of the icon (Hirasawa teaches at FIG. 5 and Paragraph 0080-0085 that the face images 45 are displayed around the desk images 64. Hirasawa teaches that the display model of each seat icon 62 changes on the presence status…the color changes depending on the presence status….when a person is in conversation, the “in-conversation” icon 51 is displayed near the seat icon 62 of the person and when a person is talking on the phone, the “on-phone” icon 52 is displayed near the seat icon 62 of the person). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have combined the teaching of Hirasawa of incorporating the acquired statuses of the users with the teaching of Mukia of displaying the images of the user on the periphery of an icon. One of the ordinary skill in the art would have been motivated to have displayed the user statuses in addition to the user images around the icon. 

Re Claim 9: 
Mukai implicitly teaches a program for a computer, comprising: by an acquisition unit, acquiring a status of a user from a server (Mukai teaches at Paragraph 0046 that the camera 12 is an image capturing device for capturing an image of a participant of a conference who is around the transmission terminal 100); and
by an image generation unit, generating an image including an icon, the image having an image of the user the acquired status of which is related to the icon placed on a periphery of the icon by a user image placement unit (Mukai teaches at FIG. 9 the material image 101c. Mukai teaches at FIG. 12 and Paragraph 0086-0087 that the face images 40-42 are arranged around the material image 101d. Mukai teaches at FIG. 28, Paragraph 0076 that the face images are arranged around an image region of the material image and at Paragraph 0174-0179 displaying the user face images 702-704 of the participants E80, F81 and G82 on the periphery of the material region the camera image 301b).
Hirasawa explicitly teaches a program for a computer, comprising: by an acquisition unit, acquiring a status of a user from a server (Hirasawa teaches at Paragraph 0019 the processor is configured to detect whether there is any person staying in the target area based on the images from the camera. Hirasawa teaches at FIG. 1 and Paragraph 0039 that the facility management device 2 is configured to receive images transmitted from the cameras 1….thereby generating display information regarding the person staying status in each room in the facility and at Paragraph 0043 that the cameras 1 are installed on the ceiling of the room to capture images of persons staying in the room); and
by an image generation unit, generating an image including an icon, the image having an image of the user the acquired status of which is related to the icon placed on a periphery of the icon by a user image placement unit (Hirasawa teaches at FIG. 5 and Paragraph 0080-0085 that the face images 45 are displayed around the desk images 64. Hirasawa teaches that the display model of each seat icon 62 changes on the presence status…the color changes depending on the presence status….when a person is in conversation, the “in-conversation” icon 51 is displayed near the seat icon 62 of the person and when a person is talking on the phone, the “on-phone” icon 52 is displayed near the seat icon 62 of the person). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have combined the teaching of Hirasawa of incorporating the acquired statuses of the users with the teaching of Mukia of displaying the images of the user on the periphery of an icon. One of the ordinary skill in the art would have been motivated to have displayed the user statuses in addition to the user images around the icon. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al. US-PGPUB No. 2017/0187987 (hereinafter Mukai) in view of Hirasawa et al. US-PGPUB No. 2021/0097488 (hereinafter Hirasawa) and Nurmi US-PGPUB No. 2012/0054691 (hereinafter Nurmi). 
Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the user image placement unit places a plurality of user images in an overlapping manner.  
Mukai and Hirasawa do not explicitly teach the claim limitation that the user image placement unit places a plurality of user images in an overlapping manner.  
However, Nurmi teaches the claim limitation that the user image placement unit places a plurality of user images in an overlapping manner (Nurmi teaches at FIGS. 4-5 that the user image placement unit places a plurality of user images 14, 16, 18, 22 and 34 in an overlapping manner).  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have modified the layout of the user images of Mukai and Hirasawa in an overlapping manner according to Nurmi. One of the ordinary skill in the art would have been motivated to have placed the user images in an overlapping manner. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al. US-PGPUB No. 2017/0187987 (hereinafter Mukai) in view of Hirasawa et al. US-PGPUB No. 2021/0097488 (hereinafter Hirasawa). 
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the user image placement unit classifies the plurality of users the acquired statuses of which are related to the icon, into a plurality of groups, and places each user image in an area of the plurality of groups to which each user belongs.  
Hirasawa further teaches the claim limitation that the user image placement unit classifies the plurality of users the acquired statuses of which are related to the icon, into a plurality of groups, and places each user image in an area of the plurality of groups to which each user belongs (Hirasawa teaches at FIG. 5 and Paragraph 0080-0085 that the face images 45 are grouped and displayed around the desk images 64. Hirasawa teaches that the display model of each seat icon 62 changes on the presence status…the color changes depending on the presence status….when a person is in conversation, the “in-conversation” icon 51 is displayed near the seat icon 62 of the person and when a person is talking on the phone, the “on-phone” icon 52 is displayed near the seat icon 62 of the person). 
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al. US-PGPUB No. 2017/0187987 (hereinafter Mukai) in view of Hirasawa et al. US-PGPUB No. 2021/0097488 (hereinafter Hirasawa) and Nurmi US-PGPUB No. 2012/0054691 (hereinafter Nurmi). 
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the acquisition unit acquires a status of a friend user who is a friend of an operation user who operates the information processing device.
Mukai and Hirasawa do not explicitly teach the claim limitation that the acquisition unit acquires a status of a friend user who is a friend of an operation user who operates the information processing device.  
However, Nurmi teaches the claim limitation that the acquisition unit acquires a status of a friend user who is a friend of an operation user who operates the information processing device (Nurmi teaches at FIG. 5 and Paragraph 0070-0072 that in response to receipt of information from the social network service identifying the commonly shared friends of the user of the apparatus 40 and Jack, the social link module 78 may enable display of graphical elements 25, 27, 29 and 31 corresponding to data identifying the commonly shared friends…a graphical element, e.g., graphical element 25 that is superimposed closet in proximity to a selected tagged image 24 may denote an important friendship or strong relationship with the user and a person, e.g., Jack, corresponding to a selected tagged image and graphical elements further away from a selected tagged image may denote a lower level of importance or weaker relationship with the user of the apparatus and a respective person). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have displayed the friend user images according to Nurmi to have modified the displaying of the user images of Mukai and Hirasawa to have included the persons such as friends of the user of the apparatus. One of the ordinary skill in the art would have been motivated to have included the friend user images in the user images for persons including friends. 
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 4 except additional claim limitation that the icon is an icon representing content, and the user image placement unit places an image of the friend user on a periphery of the icon of the content.
Mukai and Hirasawa do not explicitly teach the claim limitation that that the icon is an icon representing content, and the user image placement unit places an image of the friend user on a periphery of the icon of the content.  
However, Nurmi teaches the claim limitation that that the icon is an icon representing content, and the user image placement unit places an image of the friend user on a periphery of the icon of the content (Nurmi teaches at FIG. 5 and Paragraph 0070-0072 that in response to receipt of information from the social network service identifying the commonly shared friends of the user of the apparatus 40 and Jack, the social link module 78 may enable display of graphical elements 25, 27, 29 and 31 corresponding to data identifying the commonly shared friends…a graphical element, e.g., graphical element 25 that is superimposed closet in proximity to a selected tagged image 24 may denote an important friendship or strong relationship with the user and a person, e.g., Jack, corresponding to a selected tagged image and graphical elements further away from a selected tagged image may denote a lower level of importance or weaker relationship with the user of the apparatus and a respective person). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have displayed the friend user images according to Nurmi to have modified the displaying of the user images of Mukai and Hirasawa to have included the persons such as friends of the user of the apparatus. One of the ordinary skill in the art would have been motivated to have included the friend user images in the user images for persons including friends. 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 5 except additional claim limitation that the acquisition unit acquires current statuses of a plurality of the friend users from the server, and the user image placement unit places, on the periphery of the icon of the content, an image of a friend user currently performing the content, among the plurality of the friend users.
Mukai and Hirasawa do not explicitly teach the claim limitation that the acquisition unit acquires current statuses of a plurality of the friend users from the server, and the user image placement unit places, on the periphery of the icon of the content, an image of a friend user currently performing the content, among the plurality of the friend users.  
However, Nurmi teaches the claim limitation that the acquisition unit acquires current statuses of a plurality of the friend users from the server, and the user image placement unit places, on the periphery of the icon of the content, an image of a friend user currently performing the content, among the plurality of the friend users (Nurmi teaches at FIG. 5 and Paragraph 0070-0072 that in response to receipt of information from the social network service identifying the commonly shared friends of the user of the apparatus 40 and Jack, the social link module 78 may enable display of graphical elements 25, 27, 29 and 31 corresponding to data identifying the commonly shared friends…a graphical element, e.g., graphical element 25 that is superimposed closet in proximity to a selected tagged image 24 may denote an important friendship or strong relationship with the user and a person, e.g., Jack, corresponding to a selected tagged image and graphical elements further away from a selected tagged image may denote a lower level of importance or weaker relationship with the user of the apparatus and a respective person). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have displayed the friend user images according to Nurmi to have modified the displaying of the user images of Mukai and Hirasawa to have included the persons such as friends of the user of the apparatus. One of the ordinary skill in the art would have been motivated to have included the friend user images in the user images for persons including friends. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al. US-PGPUB No. 2017/0187987 (hereinafter Mukai) in view of Hirasawa et al. US-PGPUB No. 2021/0097488 (hereinafter Hirasawa); Nurmi US-PGPUB No. 2012/0054691 (hereinafter Nurmi) and Franklin et al. US-PGPUB No. 2016/0196584 (hereinafter Franklin). 
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 4 except additional claim limitation that the information processing device is a content server that provides a user with content, the acquisition unit acquires from the server a content purchase history or a purchase reservation history of the friend user, the image generation unit generates an image including an icon of content available to the user, and the user image placement unit places, on a periphery of the icon of the content, an image of the friend user who has purchased the content or has reserved to purchase the content.
Mukai and Hirasawa do not explicitly teach the claim limitation that the information processing device is a content server that provides a user with content, the acquisition unit acquires from the server a content purchase history or a purchase reservation history of the friend user, the image generation unit generates an image including an icon of content available to the user, and the user image placement unit places, on a periphery of the icon of the content, an image of the friend user who has purchased the content or has reserved to purchase the content.  
However, Franklin teaches the claim limitation that the information processing device is a content server that provides a user with content, the acquisition unit acquires from the server a content purchase history or a purchase reservation history of the friend user, the image generation unit generates an image including an icon of content available to the user, and the user image placement unit places, on a periphery of the icon of the content, an image of the friend user who has purchased the content or has reserved to purchase the content (Franklin teaches at Paragraph 0030 that each user account may be further associated with a user profile representative of a user’s presence within the social networking system 101….each user profile associated with each user may be represented by user profile information including user overlay ownership information…user overlay usage information (e.g., references to one or more overlay UI elements that are shared with, purchased by, and/or otherwise owned by the user and the associated usage frequency for each overlay UI element) and at Paragraph 0092 that the overlay management component 190-1 may modify the overlay size information and/or overlay color information of an overlay UI element representative of a birthday cake to increase the size of the birthday cake and/or at least some of the associated colors of the birthday cake, when the overlay management component 190-1 determines that the user is a location associated with a birthday party event with ten or more of their friends who are also at the location associated with the birthday party based at least partially on the user context information and at Paragraph 0093 that the users may purchase the one or more overlay UI elements. Accordingly, the UI element is purchased by one of the users including one of the friend users. 
Franklin teaches at Paragraph 0159-0160 that the composite overlay UI view 540 may be representative of a user utilizing his or her mobile device 102-1 to take a picture or video of himself or herself to share with his or her friends while currently attending his or her own birthday party events….where two or more of the user’s friends are also at the location of the event.  
 Franklin teaches at FIGS. 5C-5D and Paragraph 0159-0160 that a user is provided with the overlay UI element 254-4 purchased by the friend user where the additional friend user image 564 is placed on the periphery of the overlay UI element 254-4). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have displayed the friend user images of Franklin according to the user’s profile data to have modified the displaying of the user images of Mukai and Hirasawa to have included the persons such as friends of the user of the apparatus. One of the ordinary skill in the art would have been motivated to have included the friend user images in the user images for persons including friends. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613